Citation Nr: 0712645	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May to June 1960 in the 
Army National Guard (ANG), a period of active duty for 
training (ACDUTRA) with the U.S. Army from June to December 
1960, ANG service from December 1960 to March 1961, active 
duty in the U.S. Navy from March 1961 to April 1969, and 
active duty in the U.S. Army from March 1971 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, denied the 
veteran's claim for service connection for hypertension.  The 
veteran was afforded an RO hearing in September 2005.

The August 2004 RO decision also granted the veteran's claims 
for service connection for residuals of prostate cancer, 
status-post radical prostatectomy; tinnitus; erectile 
dysfunction; and bilateral hearing loss.  The RO also granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ.  The veteran has not disagreed 
with the ratings or effective dates assigned for his service-
connected residuals of prostate cancer, tinnitus, and 
erectile dysfunction.  Accordingly, issues pertaining to 
these disabilities are not in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (1997).

The veteran did disagree with a zero percent rating assigned 
for his hearing loss.  In February 2006, the RO denied an 
increased (compensable) rating for bilateral hearing loss.  
There is no subsequent correspondence from the veteran or his 
service representative that could reasonably be construed as 
expressing disagreement with this decision.  Thus, this issue 
also is not in appellate status.






FINDING OF FACT

The service medical records do not show hypertension during 
active service or for more than 12 years thereafter and there 
is no competent evidence of a nexus between his hypertension 
and service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service or ACDUTRA, nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2003 and January and March 2004 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the December 2003 and January and March 2004 VCAA 
notices were all furnished to the veteran and his service 
representative prior to the August 2004 RO decision that is 
the subject of this appeal.  The RO also provided the veteran 
and his service representative with notice of the Dingess 
requirements in March 2006.  Although the veteran's claim was 
not readjudicated after he and his service representative 
were provided with notice of the Dingess requirements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  As will be explained below in greater detail, 
the preponderance of the evidence is against the claim; thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran also testified in support of his 
claim at an RO hearing in September 2005.  As to the duty to 
provide an examination or medical opinion, the Board finds 
that, with no medical evidence of hypertension, to include an 
elevated blood pressure during service or more than 12 years 
thereafter, and in the absence of any competent opinion 
suggesting a nexus between hypertension and service, there is 
no duty to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also, e.g., Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The evidence is 
adequate to resolve this appeal. 
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that he was not treated for hypertension during his periods 
of active service or ACDUTRA.  On periodic physical 
examination in November 1960, the veteran denied any history 
of hypertension and his blood pressure at that time was 
recorded as 122/78.  The veteran's history was unchanged on 
subsequent physical examination in January 1961, and his 
blood pressure was 138/78.  The veteran's history and blood 
pressure were unchanged on subsequent physical examination in 
March 1961.  The veteran denied any history of high blood 
pressure on periodic physical examination in April 1963, and 
his blood pressure was 124/82.  The veteran's blood pressure 
was 122/78 on periodic physical examination in April 1969.  
The veteran again denied any history of high blood pressure 
on periodic physical examination in January 1971, and his 
blood pressure was 130/80.  On periodic physical examination 
in November 1973, the veteran's blood pressure was 120/82.  
The veteran's history was unchanged on periodic physical 
examination in June 1980, and his blood pressure was 124/86.  
On periodic physical examination in December 1982, the 
veteran's blood pressure was 124/80.  At his final retirement 
physical examination in February 1983, the veteran denied any 
history of high blood pressure.  His blood pressure was 
120/80.

The post-service medical evidence shows that the veteran was 
hospitalized at a private hospital in October 1995 for 
complaints of heart palpitation and a fast heart rate.  It 
was noted that he had been followed for possible hypertension 
and heart palpitations.  His blood pressure was 124/90.  The 
diagnostic impression included a history of hypertension.

The veteran was hospitalized at an Army Medical Center in May 
1996 for unstable angina and two episodes of chest discomfort 
that radiated to the neck and left shoulder and had lasted 
for approximately 30 minutes.  His history included known 
cardiac disease with post percutaneous transluminal coronary 
angioplasty (PTCA) and stent placement of a single vessel in 
November 1995; and hypertension with a question of whether 
the PTCA had resolved it.  His blood pressure was 148/84.  

On outpatient treatment at an Army Medical Center in May 
1999, the veteran's history included hypertension.  His blood 
pressure was 113/69.  The diagnoses included hypertension 
that was stable.

On outpatient treatment at an Army Medical Center in November 
2000, the veteran's history of hypertension was again noted.  
His blood pressure was 140/70.  The assessment included 
hypertension that was "ok."

On VA outpatient treatment in February 2005, the veteran's 
blood pressure was 168/85.  

In a statement on his June 2005 VA Form 9, the veteran 
asserted that he had been told by an in-service examiner at 
his December 1982 periodic physical examination that he had 
"borderline" hypertension.  The veteran also testified at 
his September 2005 RO hearing that he had been told at his 
retirement physical examination in December 1982 that he had 
"borderline hypertension."  

In January 2006, the veteran notified VA that he had no 
further information or evidence to submit in support of his 
claim.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Hypertension may be presumed to have been incurred in service 
if it becomes manifest to a compensable degree within 1 year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  To qualify for service connection on a presumptive 
basis, the veteran must have served continuously for 90 days 
or more during a period of war or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  For purposes of calculating the 
applicable presumptive period, the date of separation from 
service will be the date of discharge from the period of 
service on which the claim is based.  38 C.F.R. 
§ 3.307(a)(2).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against a finding of service connection for hypertension.  
Initially, the Board observes that the veteran's service 
medical records are completely silent for any complaints of 
or treatment for hypertension.  The veteran's blood pressure 
was essentially within normal limits on repeated physical 
examinations during active service.  The post-service medical 
evidence also is completely silent for any complaints of or 
treatment for hypertension within the first post-service 
year.  Instead, the post-service medical records show that 
the veteran was first treated for hypertension in October 
1995, or more than 12 years after service separation, when it 
was noted that he was being followed for possible 
hypertension and a history of hypertension.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The remaining medical evidence shows that the veteran's blood 
pressure was elevated on several post-service readings 
conducted as part of his treatment for coronary artery 
disease.  The physicians who treated the veteran in May 1999 
and November 2000 concluded that he had a history of 
hypertension that was stable. There is no competent medical 
opinion linking the veteran's claimed hypertension to active 
service.

Although the veteran asserted in June and September 2005 and 
in February 2006 that he had been told by an in-service 
examiner that he had "borderline" hypertension at a 
periodic physical examination in December 1982, this 
assertion is not supported by a review of his service medical 
records.  As noted above, periodic physical examination in 
December 1982 showed that his blood pressure was 124/80 or 
within normal limits.  Subsequent in-service examination in 
February 1983 showed slightly lower blood pressure of 120/80.  
Moreover, the veteran's post-service assertion that he had 
been diagnosed with "borderline" hypertension by an in-
service examiner on periodic physical examination in December 
1982, filtered through a lay person's sensibilities, is 
simply too attenuated and inherently incredible to constitute 
competent medical evidence.  See Carbino v. Gober, 10 Vet. 
App. 69, 77 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 
32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The only indication of a causal link between the veteran's 
claimed hypertension and service is his assertions of such 
relationship.  However, as a lay person, the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Accordingly, the veteran's 
lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.

In sum, the Board finds that, without any objective medical 
evidence showing that hypertension was incurred during active 
service or ACDUTRA or within one year of active service, or 
any medical evidence relating the veteran's claimed 
hypertension to service, service connection for hypertension 
is not warranted on a direct or presumptive service 
connection basis.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


